DETAILED ACTION
This is in response to Application # 17/084,476.  Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 16-20, drawn to a data traffic profile comprising prioritization of data traffic according to traffic types received from a plurality of client devices at a default data bearer assigned to a fixed wireless Customer Premises Equipment (CPE), are classified in H04W72/1242 and H04L61/5007.
II. Claims 9-15, drawn to allocation of time and frequency resources at a base station for scheduling data delivery to a plurality of fixed wireless CPEs and their associated client devices, are classified in H04W72/10, H04W76/12, and H04W16/02, 04.

The inventions are distinct, each from the other because of the following reasons:
2.	Inventions I and II are related as combination and sub-combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub-combination as claimed for patentability, and (2) that the sub-combination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the sub-combination as claimed because Group I is directed at a data traffic profile comprising prioritization of data traffic according to traffic types received from a plurality of client devices at a default data bearer assigned to a fixed wireless Customer Premises Equipment (CPE) and Group II is directed at allocation of time and frequency resources at a base station for scheduling data delivery to a plurality of fixed wireless CPEs and their associated client devices.  The combination is in the general area of communications involving the data traffic profile being generated at a CPE from associated devices.  However, the sub-combination has a separate utility, where Group I (combination) is concerned with data traffic profile being generated at a CPE including priority for different traffic types received from client devices; while Group II (sub-combination) focuses on allocation of time and frequency resources at a base station for efficiently serving and prioritizing a plurality of CPEs and their associated devices.  
The examiner has required restriction between combination and sub-combination inventions. Where applicant elects a sub-combination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub-combination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 

3.	The inventions (Groups I-II) are distinct for the reasons given above, and the search required for each group is different and not co-extensive for examination purpose.  For example, the searches for the two inventions would not be co-extensive because these groups would require separate and/or independent searches on US PTO’s combined patent classification (CPC) as follows:
	(a)	Group I would require searching H04W72/1242 and H04L61/5007.
	(b)	Group II would require searching H04W72/10, H04W76/12, and H04W16/02,04.
	
4.	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.

5.	Because these inventions are distinct for the reasons given above and the extensive search required for one group is not required for the other group, restriction for examination purposes as indicated is proper.

6.	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.

7.	A reply to this requirement must include election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single group will be held non-responsive.  Applicant is also requested to direct cancellation of all drawing figures and the corresponding descriptions, which are directed to the non-elected.  

8.	A shortened statutory period for response to this action is set to expire in 60 days from mail date of this letter.  Failure to respond within the period for response will result in ABANDONMENT of the application (see 35 U.S.C. 133, MPEP 710.02, 710.02(b)).

9.	Should applicant traverse the requirement on the grounds that the above mentioned groups are not patentably distinct, applicant should present evidence showing the groups to be obvious variations of each other.  If the groups are determined not to be patentably distinct, and they remain in this application, any rejection of one group over prior art will apply equally to all other embodiments.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability based on differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468